MEMORANDUM2
Paul H. Allen appeals pro se the district court’s final judgment dismissing his action brought pursuant to 42 U.S.C. § 1983 alleging constitutional violations arising from the State of Oregon Employment Department’s denial of unemployment benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review de novo the existence of subject matter jurisdiction. See Allah v. Superior Court, 871 F.2d 887, 890 (9th Cir. 1989).
Because Allen’s section 1983 claims are inextricably intertwined with a state court’s decision, we conclude that the district court correctly determined that it lacked subject matter jurisdiction to adjudicate his action. See Worldwide Church *831of God v. McNair, 805 F.2d 888, 892-93 (9th Cir.1986).
Because Allen did not show clear error or present new evidence, the district court did not abuse its discretion by denying his motion for reconsideration. See School Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.